DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 5, change “opened” to --closed-- and
Claim 13, line 6, change “closed” to --opened--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207851985 (hereinafter “CN985”).
Regarding claim 1, CN985 discloses a self-service parcel cabinet, comprising: a main-body part 1, a sorting apparatus 7, a parking apparatus 2,5 and a control apparatus 8; the main-body part is a hollow structure with an opening at top, and at least part of the hollow structure is formed by a plurality of self-service parcel lockers surroundingly arranged (Figs. 1 and 3); the parking apparatus 5 is provided on the top of the main-body part and comprises a drone landing pad for parking a drone (Fig. 2), and a channel is provided at the drone landing pad (Fig. 3), the channel allowing passing of a parcel delivered by the drone and directly facing the opening at the top; the sorting apparatus is provided within the hollow structure (Fig. 2), communicatively connected with the control apparatus, and is configured to receive, in response to receiving a parcel receiving instruction transmitted by the control apparatus, the parcel delivered by the drone according to the parcel receiving instruction, and transfer, in is response to receiving a first sorting instruction transmitted by the control apparatus, the received parcel into a self-service parcel locker of the self-service parcel cabinet according to the first sorting instruction ([0038]).
Regarding claim 8, wherein the parking apparatus is communicatively connected with the control apparatus ([0038]).  
Regarding claim 9, wherein the drone landing pad inherently comprises an openable hatch, and the hatch is directly facing the opening at the top of the main-body part (Fig. 3); and the drone landing pad is configured to, in response to receiving a first opening or closing instruction transmitted by the control apparatus, open or close the hatch according to the first opening or closing instruction.  
Regarding claim 13, wherein the parking apparatus further comprises an openable rain shed 2; and the rain shed is configured to, in response to receiving a second opening or closing instruction transmitted by the control apparatus, open or close portion 22 according to the second opening or closing instruction (Fig. 3), the rain shed is closed (Fig. 1) to cover the drone landing pad, and the rain shed is opened (Fig. 3) such that portion 22 is to be located on one side of the drone landing pad.  
Regarding claim 18, wherein a display screen 3 for human-computer interaction is further provided on the outside surface of the main-body part.  
Regarding claim 19, wherein a skirt hem 21 is provided on the top of the main-body part, and a lighting apparatus is provided on the skirt hem ([0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN985.
Regarding claim 15, CN985 discloses the cross-section of the outside surface of the main-body part 1 is circular as opposed to polygonal.  However, the applicant admits in [0041] of the instant specification, the cross-section shape can either be circular or polygonal and is thus not a critical feature of the applicant’s invention.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). In any event, it would have been an obvious design consideration to modify CN985 such that the cross-section of the outside surface of the main-body part was polygonal for space considerations as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 2-7, 10-12, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677